UNITED STATES DISTRICT COURT
EASTERN DISTRlCT OF NEW YORK

---- -- -----X
STEPHANIE ROSENFELD,

 

Plaintiff,
_ I\IEMORANDUM & ORDER
~against-
17-CV-7299 (NGG) (PK)
TARA LENICH; CITY OF NEW YORK;
LU-SHAWN M. THOMPSON, as
Adrninistrator of Estate of
Kenneth P. Thompson; ERIC
G~ONZALEZ; WILLIAM SCHAEFER; BRIAN
DONAHUE; and JOHN/JANE DOES 1-10,

Defendants.
______ ____ ___X

NICHOLAS G. GARAUFIS, United States Distriet Jndge.

 

Plaintiff Stephanie Rosenfe]d brings this action under the Electronie Conn'nunications
Privaey Aet (“ECPA”), 18 U.S.C. §§ 2510 _QLMF. and 2701 M]_., 42 U.S.C. § 1983, and certain
state tort laws against Defendants Tara Lenieh, the City of NeW York (“the City”), Lu~ShaWn M.
Thompson (as administrator of the estate of Kenneth P. Thornpson), Erio Gonzalez, Wi]liam
Sehaeffer, Brian Donohne,l and John/Jane Does 1~10. (Arn. Cornpl. (“FAC”) (Dkt. 11) 1[1{ 98-

13 3 .)

Defendants the City, Thompson, Gonzalez, Sehaeffer, and Donohne (the “City
Defendants”) now move to dismiss the complaintz pursuant to Federal Rule of Civil Procedure
12(b)(6). w Mot. to Disrrn'ss (Dkt. 62); Mern. in Supp. of Mot. to Dismiss (“Mem.”) (Dkt.
64).) For the reasons that follow, the City Defendants’ motion is GRANTED in part and

_ DENIED in parr

 

l Schaeffer and Donohue’s names appear to be misspelled in the case caption The court adopts the spellings used
by City Defendants in the motion to dismiss

2 References herein to the “colnplaint” refer to P]antif‘f’s first amended complaint (Dkt. 11).

1

 

I. BACKGROUN])
A. Facts

The following facts are drawn from Plaintiff” s complaint and are assumed to be true for
purposes of the motion to dismiss.'

Plaintiff joined the Kings County District Attorney’s Office (“KCDA”) as an Assistant
District Attorney (“ADA”) in January 2006. (FAC 11 20.) She Worked With Lenich in KCDA’s
“Red Zone Trial Bureau,” a general practice bureau, from approximately 2007 until 2012, When
Lenich transferred to the Special Investigations Bureau. (L¢ 1123.) Plaintiff Was transferred to
the KCDA School Advocacy Burean in July 2016, Where she remained until she left KCDA in
May 2017. (Li 11 24.)

From 2014 until his death on October 9, 2016, Thompson served as the District Attorney
for Kings County, and Gcnzalez served as the Deputy District Attorney. (l__d; 1111 8~9.) Since
October 9, 2016, Gonzalez has served as the District Attorney. (lgl_. il 9.) At all relevant times,
Schaeffer Was an Executive Bureau Chief and Donohue Was an Assistant Deputy Cln`ef
lnvestigator, both vvithin KCDA. (lgl_. 1111 10-11.) John/.lane Does l-5 are alleged to have been
employees of KCDA With responsibility for setting and implementing KCDA policy With respect
to overseeing wiretap operations (LCL 11 12.) John/Jane Does 6-10 are alleged to have been
employees of KCDA Who used and/or disclosed Plaintiff’ s private communications knowing that
they Were unlawfully obtained (_I_d_. 11 13.)

From May 2015 through November 28, 2016, Lenich Was the Deputy Bureau Clu`ef in
charge of Special lnvestigations at KCDA. (”I"d". 11 25 .) Plaintiff alleges the following upon
information and belief: Lenich reported to Schaeffer, but had the authority to report and make
requests directly to the District Attorney (ig W 26-27); Schaeffer, Thompson, and later Gonzalez

Were responsible for supervising Lenich and overseeing the investigations she Was conducting

2

 

and overseeing @128); Lenich supervised between two and six ADAs as well as the KCDA
Wire room staff, which included KCDA employees and members of the New York City Police
Department (”idg 1111 29~30); Lenich had the authority to set KCDA policy with respect to the
operation of a wiretap, the oversight of wiretaps, the documentation required When conducting
Wii'etaps, and reporting requirements of individuals working in the wire room (id; 11 32); and
Lenich had final decision-making authority within KCDA over whether to seek a wiretap, how a
wiretap was set up, and the operation of a wiretap (L 11 33).

Plaintiff alleges that in order to conduct a wiretap, ADAs at KCDA Were required to file
a wiretap application with a court, along with an affidavit demonstrating the requisite probable
cause. (LI. 11 34.) Pursuant to KCDA policy, a supervisor, such as Lenich, was required to
approve these wiretap applications (l”dm: 11 35.) Plaintiff alleges upon information and belief that
once an order authorizing a wiretap is signed and sealed by a eourt, it is given to Donohue, who
is responsible for ensuring that the order has all necessary signatures and a raised judicial seal
and for setting up the wiretap in the KCDA wire room. fig 1111 36-37.) She also alleges upon
information and belief that all KCDA wiretaps must be conducted out of the KCDA Wire room
(id“. 11 3 8), and that KCDA policy did not permit wiretaps to be conducted using personal laptops
(L 11 39). Finally, she alleges upon information and belief that a wiretap order typically
authorizes a minimum of two ADAs, as well as all supervisors above them, to review the
intercepted communications (l_d. 11 40.) Only the individuals named in an authorizing order are
permitted to review the communications intercepted pursuant to that order. (I_d.)

Plaintiff further alleges upon information and belief that Lenich used KCDA equipment
and facilities to intereept, record, and review the oral and electronic communications sent to

and/or from Plaintifl’ s cell phone. (Li 11 58.) Specifically, between approximately June 2015

 

and December 2015, Lenich intercepted and recorded communications sent to and from
Plaintiff’s`private cell phone. (l“d“._ 11 41.) To do so, Lenich forged the signature ofNew Yorl<
State Supreme Court lustices on documents purporting to be judicial wiretap orders. (ld 11 42.)
Plaintiff alleges upon information and belief that Lenich showed these forged orders, none of
which had raised judicial seals, to Donohue, who reviewed and accepted them. (l_cL 1111 43-44.)
Plaintiff also alleges upon information and belief that Lenich and/or Donohue sent seven forged
orders (or caused them to be sent) to Plaintiff’s cell phone provider to allow for the interception
and recording of the communications transmitted to and from Plaintist private cell phone (L¢
1111 45 -46.) Lenich recorded and reviewed Plaintiff’s private conversations with friends and
fanaily, none of whom consented to having those communications intercepted or recorded. (Ld
1111 47~50.) ln or about and between May 2015 and November 2016, Lenich also forged multiple
search warrants authorizing the seizure of text messages sent to and from Plaintifl’ s cell phone.
(E 11 51.) Plaintiff alleges upon information and belief that Lenich used the forged search
warrants to obtain and review text messages sent to and from Plaintiffs cell phone. (”lmdl 11 52.)

Plaintiff also alleges upon information and belief that Lenich used information contained .
in Plaintiff’s communications to harass and/or direct others to harass Plaintiff and her family and
“alienate affections.” (lgl_. 11 53.)

From August 2015 through November 2016, Lenich also used forged court orders and
other documents to intercept and record ora1 and electronic communications from another cell
phone not belonging to Plaintiff. (Li 11 54.) The communications intercepted from this other
phone included communications sent to and/or from Plaintiff. (I_d. 11 5 5.) Plaintiff did not

authorize the interception of such communicationsl (LCL 11 56.)

 

Upon information and belief, Plaintiff alleges that Defendants 'l`hompson, Gonzalez,
Schaeffer, and John!.lane Does 1-5 knew or should have known that Lenich was conducting an
unlawful wiretapping scheme because Lenich submitted forged judicial orders to Donohue, these
forged orders were stored in KCDA, she used KCDA equipment and facilities to conduct her
operation, she claimed she was conducting a confidential law enforcement investigation that did
not exist, and she needed the assistance of other KCDA employees to conduct this wiretapping
operation (Ll_. 11 63.) Plaintiff alleges upon information and belief that Lenich told other KCDA
employees that the wiretapping operation against Plaintiff was part of a confidential law
enforcement investigation, which was not true. (@ 1111 59-60.) Plaintiff alleges that Schaeffer,
Thompson, and Gonzalez knew that Lenich was not conducting any law enforcement operation
against Plaintiff and that they were responsible for knowing what investigations Lenich was
conducting at all times. (l;l; 1111 61-62.)

Plaintiff also alleges upon information and belief that Lenich was the subject of multiple
EEOC complaints concerning her allegedly erratic and aggressive behavior from fellow ADAS
during this period, and that Lenich was ordered to undergo sensitivity training. (l”dd. 11 64.)
Plaintiff alleges that these complaints and training alerted or should have alerted the Supervisory
Defendants to monitor Lenich more closely. (L& 11 65.) Plaintiff further alleges that the
Supervisory Defendants’ “deliberate indifference” to Lenich’s misconduct violated Section 3-1`.3
of the National Prosecution Standards, Third Edition, issued by the National District Attorneys
Organization, which requires prosecutors who become aware that “evidence has been illegally
obtained” to “take affirmative steps to investigate and remediate such problems.” (LL 11 67.)
Plaintiff also alleges that their behavior violated Section 2.12(f) of the American Bar

Association’s Standards on Prosecutorial lnvestigations, which states that prosecutors need to

 

stay informed about the activities of personnel using electronic surveillance and ensure that
required procedures are being followed (l_dm.)

On or around November 28, 2016, KCDA filed a criminal complaint in Kings County
Criminal Court charging Lenich with two counts of eavesdropping under Penal Law § 250.05
and two counts of criminal possession of a forged instrument in the second degree under Penal
Law § 170.25. (l_d_. 11 68.) The complaint alleged that Lenich forged court orders authorizing
eavesdropping and “requested and was provided computerized access to review” and did review
communications over Plaintiff’ s cell phone. (l_d_. 1111 69-70.) Plaintiff learned on November 28,
2016, that her communications had been unlawfully intercepted, but alleges upon information
and belief that Donohue and Supervisory Defendants knew about the interceptions and the fact
that they were stored on Lenich’s laptop prior to November 28, 2016. (E.“ 1111 71~72.) Despite
this alleged knowledge, they permitted Lenich continued access to Piaintiff’s private
communications (l_d_. 11 73.)

Lenich’s arrest was covered extensively in the media. fig 11 74.) Plaintiff’s name and the
fact that Lenich had wiretapped her phone was leaked to the media and her name appeared in
stories for multiple daysl (ld_.) Reporters staked out Plaintiff’ s home and “accosted” her and her
family. (Lc_i_.)

Neither Plaintiff nor any party to the intercepted communications consented to anyone
nom KCDA using or disclosing Plaintiff’s private communications (LQ 11 78.) Nonetheless,

- Plaintiff alleges upon information and belief that Schaeffer, Gonzalez, Donohue, and Does 1-l0
received, used, reviewed, and disclosed to one another and to others copies of communications

that they knew had been unlawfully intercepted from Plaintiff’ s phone. (lg 1111 75~77.)

 

On December 6, 2016, Plaintiff’ s counsel sent a letter to KCDA requesting that KCDA:
(1) provide her with a copy of all intercepted communications; (2) provide her with copies of all
documentation used by Lenich to obtain and record her private communications; (3) destroy
copies of the intercepted communications in the possession of KCDA or maintain all other
copies under seal; (4) identify all individuals to whom copies of Plaintiff’ s private
communications had been provided; (5) reveal the results of KCDA’s search of Lenich’s home
and the likelihood that Lenich maintained copies of Plaintiff’s communications; and (6) provide
Plamtiffs counsel with notice of any attempt to review or obtain Plaintiff’ s intercepted
communications @1 79.) ln response, KCDA refused to identify the individuals who
reviewed Plaintiff’s communications return her communications or confirm that copies had
been destroyed (Li 11 80.) Plaintiff alleges upon information and belief, that Gonzalez
disclosed or directed the disclosure of Plaintiff’s communications to the United States
Department of lustice (“DOJ”). (l_d. 11 81.) Plaintiff also alleges that in or around lanuary 2018,
KCDA disclosed her communications to a lustice of the New York Supreme Court (Justice
Chun) without Plaintiff’ s authorizationl (Li 11 83.) She alleges upon information and belief that
the Supervisory Defendants authorized this disclosure, knowing that they had been illegally
obtained (LJ. 11 83.) KCDA currently maintains copies of Plaintist communications (l_d_.

11 82.)

On or about l\/larch 27, 2017, a federal grand jury indicted Lenich on two counts of illegal
interception of communications in violation of 18 U.S.C. §§ 2511(1)(a), 2511(4)(a), and 3551, e_t
Y_q. Ql_d_. 11 84.) The indictment, attached to the complaint, alleged that Lenich “without lawful
authorization, knowingly and intentionally intercepted, endeavored to intercept and procured

another person to intercept and endeavor to intercept the wire, oral and electronic

 

communications” of Plaintiff. (ldd. 11 85.) Lenich pleaded guilty to both counts of the indictment
on April 3, 2017. (LL 11 86.)

Plaintiff was forced to leave her job at KCDA in May 2017. (I_c_l_. 1111 87, 89.) She felt she
could no longer remain at KCDA because KCDA employees were gossiping about her, her
supervisors looked at her differently, and defense attorneys and judges treated her differently
(l<_ll 11 88.) Plaintiff has made significant efforts, but has not been able to find new employment
due to the extensive media coverage she received as a result of the unlawful wiretapping
operation (lgL 11 90.) She has been diagnosed with post-traumatic stress disorder. (LL191.)
Plaintiff has been accosted by reporters in front of her home, including while she was with her
children, has become afraid to walk in her neighborhood for fear that she is being followed or
surveilled, and has had recurring dreams about being watched and followed, including by
Lenich. (Ld. 1111 92~94.) ln December 2017, Plaintiff submitted a Victirn lmpact Statement in
connection with Lenich’s sentencing in federal court. (ld_. 11 95.) ln it, she described her anxiety
and the effect of media attention on her personal life, family, and career. Cld)

Plaintiff served a written and sworn Notice of Claim upon Defendants within ninety days
of Plaintiff"s discovery of the unlawful wiretapping scheme. (”lrdm., 11 96.)

B. Pro cedural History

Plaintiff commenced this action on December 14, 2017. (S_e§ Compl. (Dkt. l).) She filed
an amended complaint on February l, 2018. w FAC.) The amended complaint asserts six
causes of action. Plaintiff alleges first that all Defendants violated the ECPA, 18 U.S.C. §§ 2510
Lse_q_. and 27'01 wm (1¢111 98-104.) She also brings § 1983 claims against Lenich and the
City alleging a deprivation of her rights under the Fourth and Fourteenth Amendments. (l_d.

1111 105~108, 109~114.) Finally, Plaintiff asserts three state tort causes of action: negligent

retention and supervision against the lCity and Thornpson, Gonzalez, Sehaeffer, and Does 1-5;

8

 

negligence against the City, Thompson, Gonzalez, Schaeffer, Does 1-5, and Donohue; and
tortious interference with employment against the City and Lenich (Li 1111 115-133.)

Lenich answered the amended complaint on February 15 , 2018. (Answer (Dkt. 24).)
City Defendants now move for the dismissal of all claims against them. (l\/lem.)

II. LEGAL STANDARD

A Rule 12(b)(6) motion tests the legal sufficiency of a plaintiff s complaint Patane v.
M, 508 F.3d 106, 111-12 (2d Cir. 2007). To survive a Rule l2(b)(6) motion, the complaint
must “contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.”’ Ashcroft v. lgbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Co;p. v.
Twombly, 550 U.S. 544, 570 (2007)). Accordingly, for the purposes of deciding Defendants’
motion, the court will “accept all factual allegations in the [complaint] as true” and “draw all
reasonable inferences in [Plaintiff` s1 favor.” L~7 Designs, lnc. v. Old Navv, LLC, 647 F.3d 419,
429 (2d Cir. 2011) (citation and internal quotation marks omitted). The court is not, however,
required to accept as true an allegation that amounts to a “legal conclusion couched as a factual
allegation” or a “naked assertion devoid of further factual enhancement.” E l_qbgl, 556 U.S. at
678 (citation omitted).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
li A complaint falls short of this standard when its well-pleaded factual allegations are “merely
consistent wit ” or suggest the c‘lzaossibility” that a defendant is liable. ld_. (internal citation and
quotation marks omitted). A plaintiff must therefore plead sufficient factual content to c‘nudge[]”
her claim “across the line from conceivable to plausible.” l_di at 680 (quoting Twombly, 550

U.s. a 570).

 

A plaintiff may plead facts alleged “upon information and belief where the facts are
peculiarly within the possession and control of the defendant or where the belief is based on

factual information that makes the inference of culpability plausible.” Arista Records LLC v.

 

12pr , 604 F.3d 110, 120 (2d Cir. 2010) (citations and quotation marks omitted). Even “where
the facts are peculiarly within the possession and control of the defendant,” however, the
complaint must nonetheless provide “enough fact to raise a reasonable expectation that discovery
will reveal evidence of illegality.” Ld. (alterations adopted) (quoting Twombly, 550 U.S. at 556).

III. DISCUSSION
A. ECPA Claim

Subj ect to certain exceptions Title 111 of the ECPA makes it unlawful to “intentionally
intercept[], endeavor[] to intercept, or procure [] any other person to intercept” a wire, oral, or
electronic communication, or to “disclose” or “use” “the contents of any wire, oral, or electronic
communication knowing or having reason to know that the information was obtained in
violation of [the ECPA}.” 18 U.S.C. § 2511(1)(a), {c), (d). The ECPA defines “contents” as
“any information concerning the substance, purport, or meaning of [the intercepted]
communication.” 18 U.S.C. § 2510(8). lndividuals whose wire, oral, or electronic
communications have been “intercepted, disclosed, or intentionally used in violation of [the
ECPA]” may maintain a civil cause of action against any person or entity responsible for such
conduct Ld. § 2520(a). Plaintiff also asserts a violation of Title ll of the ECPA, commonly
referred to as the Stored Communications Act, which makes it unlawful to “obtain[1 . . . access to
a wire or electronic communication while it is in electronic storage” by “intentionally access[ing]
without authorization a facility through which an electronic communication service is provided.”

is usc § 2701. (@ FAC 1198»104;131. opper a s a.?.)

10

 

Plaintiff alleges that the City Defendants violated the ECPA in several ways. First, she
claims “[u]pon information and belief” that Schaeffer, G~onzalez, and Donohue all unlawfully
disclosed her communications “to one another, as well as others.” (FAC ll 77.) Second, she
alleges upon information and belief that Gonzalez unlawfully c‘disclosed, or directed the
disclosure of, Plaintiff’ s private communications” to the DOJ. ad il 81.) 'l`hird, she alleges
“[u]pon information and belief ’ that Thompson, Gonzalez, and Schaeffer authorized the
disclosure of Plaintiff’ s private communications to a lustice of the New York Supreme Court
(the “Supreme Court lustice”). (L il 83 .) Finally, she asserts that the City is responsible for the
alleged misconduct by Schaeffer, Gonzalez, Donohue, Thompson, and Lenich under the doctrine
of respondeat superior. (Pl. Opp’n at 9.) The court first discusses Plaintiff’s claim against the
individual City Defendants and then her claim against the City.

‘ l. lndividual City Defendants

Plaintiff alleges “[u]pon information and belief” that (l) Schaeffer, Gonzalez, and
Donohue, and Does l-10 “received, used, reviewed, and disclosed copies of telephonic and
electronic communications that were unlawfully intercepted from PlaintifF s private cellular
phone” (FAC 11 75); (2) Schaeffer, Gonzalez, Donohue, and Does 1~10 “knew Plaintift’ s
communications had been unlawfully obtained at the time they received, used, reviewed, and
disclosed them because they knew Lenich had forged court orders to wiretap Plaintiff’ s cell
phone (L 1[ 76); and (3) Schaeffer, Gonzalez., Donohue, and Does 1-10 disclosed these
communications “to one another, as well as others, without Plaintiff’ s permission” (L 1[ 77).

Plaintiff contends that these three paragraphs (id 111[ 7'5~77), which she labels the “main

ll

 

disclosure violations,” are “sufficient to state a Wiretap Claim against all City Defendants”3 (Pl.
Opp’n at 9). The court disagrees

Plaintiff describes the complaint as alleging that individual City Defendants had access to
her communications, that they knew her communications had been unlawfully intercepted, and
that “characterizations about the content of her communications ended up in newspaper articles
and became a part of office and legal community gossip.” (Ld. at 10 (citing FAC ‘\lil 74, 95).)
“These rumors arose,” Plaintiff explains in her opposition brief, “because those who had access
to Plaintiff’s communications~_the [individual City Defendants and Lenich] and other KCDAO
employees (John Does)iillegally disclosed information about their contents.” (Pl. Opp’n at 10.)
However, this description of the complaint is overly optimistic. With respect to “access,”
Plaintiff points the court to paragraph 40 of the complaint, in which she merely asserts that
“[u]pon information and belief, a [legal] wiretap order typically authorizes a minimum of two
ADAS, as well as all of the supervisors above those ADAS in the chain of command, to review
the intercepted corrununications.” (FAC 1[ 40; see Pl. Opp’n at 10.)4 As for “disclosure,” the
complaint alleges only that Plaintiff was publicly identified as the victim of Lenich’s wiretapping
schemeenot that any information regarding the contents of her intercepted communications was

leaked.5 The disclosure of her name, despite the harm it may have caused, is not actionable

 

3 The court notes that, although Plaintiff uses the collective denned term, “City Defendants," in describing these
allegations in her opposition brief (B Pl. Opp’n at 9), the complaint does not allege that Kenneth Thompson took
part in these presumed disclosures

4 The court notes that Plaintiff also alleges upon information and belief that Donohue Was responsible for physically
setting up wiretaps at KCDA. (FAC ‘l[‘il ll, 36.) This allegation at least raises the possibility that Donohue might
have had the ability to access the contents of intercepted communications, including those of Plaintiff. lt is
nonetheless insufficient to state a claim under the ECPA because, as explained ini';aj Plaintiff fails to plausibly
allege the existence of a disclosure

5 Plaintiff cites paragraph 74 for her contention that the complaint contains allegations that “characterizations about
the content of her communications ended up in newspaper articles.” (Pl. Opp’n at 10.) Paragraph 74 reads:

Lenich’s arrest was covered extensively in the media Plaintiff’s name was leaked to the media,
which reported that one of the phones that Lenich wiretapped belonged to Plaintiff. Plaintiff’s

12

 

under the ECPA, which only protects the QMC of a communication and not the identity cfa
party to that communication. § 18 U.S.C.A. § 2510(8) (deiining “contents” for the purposes of
the ECPA as “any information conceming the substance, purport, or meaning of [the intercepted]
communication”); S. Rep. No. 541, 99th Cong., 2d Sess. (1986), reprinted in 1986 U.S.C.C.A.N.
3555, 3567 (noting that the ECPA was amended to “exclude from the definition of the term
‘contents,’ the identity of the parties or the existence of the communication . . . thus
distinguish[ing] between the substance, purport or meaning of the communication and the
existence of the communication or transactional records about it”); in re Zvnga Privacv Litig.,
750 F.3d 1098, 1106 (9th Cir. 2014) (holding that, for the purposes of the ECPA, Congress
intended “contents” to refer only the message conveyed by the communicationJ and not to the
record information generated in the course of the communication, such as the identities of the
parties to the communication); Gilday v. Dubois, 124 F.?>d 277, 296 n. 27 flst Cir. 1997)
(holding that a device that “captures electronic signals relating to the [personal identification
number] of the caller, the number called, and the date, time and length of the cal ” does not
capture the contents of communications and therefore “is not within the ambit of the [ECPA]”);
gil ln re Pharmatrak, 329 F.Bd 9, 18 (1st Cir. 2003) (personal information provided to an online

pharmaceutical website, including users’ names and addresses, constituted “contents” of a

 

name appeared in multiple news sources for days. Reporters staked out Plaintiff’s private
residence and accosted her and her family in an effort to obtain more information about the
wiretapping operation

(FAC ii 74.) Plaintiff also points to allegations in paragraph 95 to bolster her claim that the complaint alleged a leak
of her private communications; however, the relevant portions of paragraph 95 largely speak to Plaintift’s subjective
beliefs about what others were thinking after they learned she was Lenich’s victim (§ee i_d_. 1195.) She describes
feeling “mortified and humiliated” because of press attention and that she “couid no longer walk through the lobby
of the office building without people staring at me side~eyed wondering did she or didn’t she have an affair with the
police officer.” (_Q (cited in Pl. Opp’n at 10, ll).) She also states that “defense attorneys and judges tr[ied] to talk
to [her} about what happened"’ (d.) Neither of these paragraphs indicate that the contents cf her communications
leaked to the media or her colleagues

13

 

communication under the ECPA because users had communicated with the website by entering
this personal information into a form provided by the website for that purpose).

Without additional factual allegations suggesting that there was in fact an unlale
disclosure of Plaintiff’s communications, Plaintiff’ s conclusory statement “[u]pon information
and belief” that a group of Defendants “all disclosed” her communications “to one another and to
others” (FAC 11 77) does not “[]cross the line from conceivable to plausible.” §§§ fcgbogl, 556
U.S. at 680 (quoting Twombly, 550 U.S. at 570). As the Second Circuit explained in §i;izc;ns
United v. Schneiderman, 882 F.Bd 374 (2d Cir. 2018):

A litigant cannot merely plop cupon information and belief’ in front of a

conclusory allegation and thereby render it non-conclusoryl Those magic words

will only make otherwise unsupported claims plausible when ‘the facts are

peculiarly within the possession and control of the defendant or where the belief
is based on factual information that makes the inference of culpability plausible.’

Ld. at 384 (quoting Arista Records LLC, 604 F.3d at 120). in Citizens United, the court held that

 

the plaintiffs’ allegation “[u]pon information and belief ’ that the defendant had published certain
sensitive documents in the past (and thus might do so again), without additional facts, “d[id] no
more than conjure the specter of a leak.” ld. (alteration in original). The court reasoned that, if
the disclosures had occurred, “{t]here is no reason [the plaintiffs] could not hnd at least one
inadvertent publication without any help from subpoenas, depositions, or interrogatories,”
particularly because they were “alleging p_uM disclosures, which, by their very nature, would

be easy to discover if they occurred.” l_d. at 385 (emphasis in original). Here, similarly, Plaintiff
alleges “[u]pon information and belief ’ that a wide group of Defendants disclosed the contents of
her communications to each other and to others, resulting in media coverage and office gossip 1

that caused her damage @ FAC 1111 75~77.) Yet she could not point to a single example of

14

 

that purported disclosure6 As in Citizens United, Plaintiff has presented the mere mention of the
possibility of [disclosurej. That cannot be enough.” Citizens United, 882 F.3d at 385.

Similarly, Plaintiff’s allegation “[u]pon information and belief” that “Gonzalez disclosed,
or directed the disclosure of,” Plaintiff’ s communications to the DOJ, knowing that they had
been obtained unlawfully,7 is speculative (Ld_. 11 81 .) As noted above, Plaintiff may plead facts
“upon information and belief” where “[1} the facts are peculiarly within the possession and
control of the defendant or [2] where the belief is based on factual information that makes the

inference of culpability plausible.” Arista Records LLC, 604 F.Bd at 120. Here, however, she

 

has not identified any barrier that would prevent her from, at a minimum, asking the DOJ
whether it received copies of the contents of Plaintiff's communications, nor has she pleaded
sufficient factual information to make “the inference of culpability plausible.” lch

The only other allegation relevant to this disclosure is Plaintiff` s allegation that on l\/larch
27, 2017, a federal grand jury indicted Lenich on two counts of illegal interception of
communications (lgl_. ‘\l 84.) However, this fact does not give rise to the inference that the
Lr;emm of her communications were unlawfully disclosed to the DOJ at any point-or that
Gonzalez was involved with that disclosurel instead, the indictment of Lenich is entirely
consistent with lawful conduct: either a disclosure to the DOJ of unprotected information about
the wiretapping schemee»for example, Lenich’s forged orders and record information
concerning the date, time, and target of the unlawful wiretaps-cr the disclosure of Plaintiff`s

communications pursuant to a valid grand jury subpoena_which would be shielded by the

 

6 For example, Plaintiff does not point to a single news article that discusses the contents of her communications, nor
does she cite any comments by coworkers indicating awareness ofthe contents of her communications Her
subjective fears that her coworkers were silently speculating about her private life (B FAC ‘|l 95) do not sufhce.

7 Plaintiff labels this disclosure and the disclosure to the Supreme Court lustice, discussed infra, the “secondar'y
disclosure violation.” (Pl. Mem. at 9.)

15

 

ECPA’s good faith exception (s§§ 18 U.S.C. §2520(d)(l) {a “good faith reliance” on, among
other things, a court warrant or order or' a grand jury subpoena is a complete defense against any
civil action under the ECPA or any other law)). Where, as here, there is a lawful, ‘“obvious
alternative explanation’ that is more likely, the plaintiffs cause of action is not plausible and
must be dismissed.” Holrnes v. Air Line Pilots Ass’n1 lnt’l, 745 F. Supp. 2d 176, 193 (E.D.N.Y.
2010) (quoting lgb_a_l, 556 U.S. at 682); see also Arar v. Ashcroft, 585 F.3d 559, 617 (2d Cir.
2009) (en banc) (allegations “become implausible when the court’s commonsense credits far
more likely inferences from the available fact”). Standing alone, Plaintiff’ s assertion “[ujpon
information and belief” that Gonzalez “disclosed, or directed the disclosure of Plaintiff’s private
communications” to the DOJ (FAC 11 83) is “obviously conclusory” and not accepted as true.

Star_r v. Sony BMG l\/lusic Entm’t, 592 F.3d 314, 319 n. 2 (2d Cir. 2010);gee1gbal, 556 U.S. at

 

686.

Plaintiff also alleges that in lanuary 2018 I{CDA disclosed Plaintiff s communications to
a lustice of the l\lew York Supreme Court. (Li 1[ 83.) She asserts “[u]pon information and
belief’ that Thompson, Gonzalez, Schaeffer, and Does 1-5 authorized this disclosure (Ld.) City
Defendants counter that they are shielded by the ECPA’s good faith defense because the
disclosure was made pursuant to the court’s order. (Mem. at 8 (citing 18 U.S.C. § 2520(d)(l).)
Plaintiff concedes that the good faith defense “applies.” (Pl. Opp’n at 19-20.)8 The court thus
finds that City Defendants are thus shielded from liability related to the alleged disclosure of

Plaintiff’s communications to the New York Supreme Court lustice.

 

8 Plaintit`f nonetheless explains in a footnote that “the [c]omplaint references this incident because any disclosure of
the content of those communications to other prosecutors or employees in KCDAO prior to or not in accordance
with a court order violates the law.” (Pl. Opp’n at 20 n.l3 (emphasis in original).) The court agrees that well~
pleaded allegations of unlawful disclosures prior to or not in accordance with this alleged court order could state a
violation of the ECPA, but, as explained elsewhere, the complaint contains no such non-conclusory allegations

16

 

Accordingly, the court grants City Defendants’ motion to dismiss Plaintiff’s ECPA claim
with respect to Thompson, Gonzalez, Schaeffer, Donohue, and Does 1-10 and does not consider
whether these individual Defendants are entitled to absolute or qualified immunity

2. Vicarious liability of the City

Plaintiff also asserts that the City is liable for Lenich’s misconduct in unlawfully
intercepting Plaintiff’ s communications under the doctrine of respondeat superior. (FAC ‘l[ 103 .)9
City Defendants counter that the City cannot be held liable for violations of the ECPA under the
doctrine of respondeat superior because Lenich did not act within the scope of her employment
in carrying out her unlawful wiretap scheme (l\/lcm. at 13»16.)

Under the New York common law doctrine of respondeat superior, “an employer may be
vicariously liable for the tortious acts of its employees only if those acts were committed in
furtherance of the employer’s business and within the scope of employment.” Sclafani v. PC
Richard & Son, 668 F. Supp. 2d 423, 447 (E.D.N.Y. 2009) (quoting N.X. v. Cabrlni Med. Ctr.,

765 N.E.Zd 844, 846-47 (N.Y. 2002)); see also Saretto v. Panos, 992 N.Y.S.Zd 88, 90 (N.Y. App.

 

Div. 2014); Giambruno v. Crazy Donkev Bar & Grill, 885 N.Y.S.Zd 724, 728 (N.Y. App. Div.

 

2009). “The theory is that the employer should, as a required cost of doing business . . .
compensate a party harmed by an employee who Was acting not on his or her own behalf, but in

the employer’s service.” Rausman v. Baugh, 682 N.Y.S.2d 42, 43 (N.Y. App. Div. 1998)

 

(citing Adams v. New Yorl< Citv Transit Auth., 666 N.E.2d 216, 218 ('N.Y. 1996)). Therefore, in
order to state a respondeat superior claim, a plaintiff must plead facts that plausibly allege that

the predicate torts were committed “within the scope of the employee’s duties to the employer

 

9 Because, as explained above, the court has dismissed the ECPA claim against the individual City Defendants, the
court does not consider whether the City could be held vicariously liable for their alleged misconductl (§e_e FAC it
103 .)

17

 

and was thus in furtherance of the employer’s mterests.” Doe v. Alsaud, l2 F. Supp. 3d 674, 677

(S.D.N.Y. 2014); see also 'l`chatat v. Citv of New York, No. 14-CV-23 85 (LGS), 2015 WL

 

5091197, at *17 (S.D.N.Y, Aug. 28, 2015) (“Respondeat superior applies to a tort committed by
an employee in the course of the performance of his or her duties, even if such duties are carried
out in an irregular fashion or with disregard of instructions.”) (intemal citation and quotation
marks omitted), recons. granted in part by, 2015 WL 6159320 (S.D.N.Y. Oct. 20,
2015); Rausman, 682 N.Y.S.2d at 43. The same principle applies to intentional torts: the
employee must have committed the intentional tort while acting within the scope of
employment §§ §§Man_i 668 F. Supp. 2d at 447; see also kaes v. McRoberts Protective
Agency, lnc., 680 N.Y.S.2d 513, 514 (N.Y. App. Div. 1998); Ouadrozzi v. Norcem, lnc., 509
N.Y.S.2d 835, 836-37 (N.Y. App. Div. l986).

“[B]ecause the determination of whether a particular act was within the scope of the
servant’s employment is so heavily dependent on factual considerations, the question is

ordinarily one for the jury.” Havbeck v. Prodigy Servs. Co., 944 F. Supp. 326, 329 (S.D.N.Y.

 

1996) (quoting Riviello v. Waldron, 39l N.E.2d at 1281 (N.Y. 1979)); Ye_ Barua v. Barua, No.
14~CV-5107 (MKB), 20l5 WL 4925028, at *6 (E.D.N.Y. Aug. 18, 2015) (“Whether an
employee was acting within the scope of his employment is a fact-dependent inquiry typically
left the jury.” (citation omitted)). “However, where a court takes as true all the facts alleged by
plaintiff and concludes that the conduct complained of cannot be considered as a matter of law

within the scope of employment, then the court must dismiss the complaint for failure to state a

claim.” Haybeck v. Prodigv Servs. Co., 944 F. Supp. 326, 329 (S.D.N.Y. 1996).

18

 

“There is no single mechanical test to determine whether at a particular moment an
employee is engaged in the employer’s business.” Rausman, 682 N.Y.S.Zd at 43. Nonetheless,
New York courts have identified a number of useful factors to consider, including:

[1} connection between the time, place and occasion for the act; [2] the history of

the relationship between employer and employee as spelled out in actual practice;

[3] whether the act is one commonly done by such an employee; {4] the extent of

departure from normal methods of performance; and [5] whether the specific act

was one that the employer could reasonably have anticipatedl
Riviello v. Waldron, 391 N.E.2d 1278, l281 (N.Y. 1979). “While all five factors are considered,
New York courts generally place greater emphasis on the fifth factor, namely, whether the acts
involved . . . could reasonably have been anticipated by [the] employer.” l\/lingo v. United
§_a‘@, 274 F. Supp. 2d 33 6, 346 (E.D.N.Y. 2003) (citation omitted).

Applying these factors and taking as true all factual allegations set forth in the complaint,
the court cannot conclude at this stage that Plaintiff’s unlawful acts were committed outside the
scope of her employment

With respect to the first factoretime, place, and occasion for the act~“~the complaint
plausibly alleges that Lenich’s employment as an ADA and access to KCDA equipment enabled
her to commit the illegal acts at issue. See Adorno v. Corr. Servs. Corp., 312 F. Supp. 2d 505,
517 (S.D.N.Y. 2004) (fmding connection between time, place and occasion for sexual assault
and employment where facts showed that wrongdoer’s status as an employee “enabled him to
commit the alleged sexual assault”). The complaint alleges that Lenich forged judicial orders
and grand jury subpoenas and misappropriated KCDA equipment to unlawfully intercept and
seize Plaintiff’s communications (_S_ep FAC fill 38-58; indictment (Dkt. 1 l~l) 1[1] 6-14.) She also

told other KCDA employees that these actions were part of a “confidential law enforcement

investigation.” (FAC 11 59.) ln other words, Lenich’s unlawful actions were made possible by

l9

 

her status as a supervisory ADA: they took place in the KCDA office, using KCDA equipment,
during working hours, and disguised as her lawful worl<. The court thus finds that Plaintiff has
plausibly alleged a connection between the time, place, and occasion for Lenich’s misconduct
and her employment with KCDA.

As to past employment practices, the complaint also plausibly alleges that Lenich had
authority at KCDA to open investigations and initiate and oversee wiretaps (S_ee_z FAC jill 30m
33.) And while the complaint does not suggest that forging judicial orders to initiate wiretaps
was a common practice at KCDA, ADAs such as Lenich did regularly initiate and monitor
wiretaps. (E FAC jljl 31-40.)

Pinally, the court considers the extent of Lenich’s departure from the normal methods of
performing her job, and whether the act of unlawfully intercepting and accessing Plaintiff s

communications was one that KCDA “could reasonably have anticipated.” Riviello 47 N.E.2d

 

at 1282. As an initial matter, “for an employee to be regarded as acting within the scope of his
employment, the employer need not have foreseen the precise act or the exact manner of the
injury as long as the general type of conduct may have been reasonably expected.” li ln other
words, “it suffices that the tortious conduct be a natural incident of the employment.” l_d.
l\/loreover, “where the element of general foreseeability exists, even intentional tort situations
have been found to fall within the scope of employment.” ldH. (citing Sims v. Bergarno, 147
N.E.2d l, 2-3 (N.Y. 1957) (reinstating judgment after trial on the grounds that assault of unruly
patron by bartender was within scope of employment); De Wald v. Seidenberg, 79 N.E.2d 43 0,
431-32 (N.Y. 1948) (court could not say as a matter of law that assault of tenant by building
superintendent during attempted enforcement of occupancy rules was outside the scope of his

employment)). See also l-lo]mes v. Garv Goldberg & Co., 838 N.Y.S.2d 105, 106 (N.Y. App.

 

20

 

Div. 2007) (reversing dismissal where it was “certainly foreseeable that an agent entrusted with
significant sums of money might convert such funds to his [or her] own use”).

Here, nothing on the face of the complaint suggests that forgery of judicial orders and
subpoenas and unlawful wiretapping was not an egregious “departure from normal methods of

perforrnance” of an ADA’s duties. Riviello 47 N.E.2d at 1281. lndeed, the court sincerely

 

hopes it was. Nonctheless, the court finds that, based on the allegations in the complaint,
Lenich’s misconduct was not clearly unforeseeable by her employer. The complaint sets forth
the steps required to seek and obtain authority to conduct a wiretap (FAC 111 34-40). The
multiple levels of authorization required to conduct a wiretap-including judicial sigii-offwexist
precisely “[t]o safeguard the privacy of innocent persons.” Gelbard v. United States, 408 U.S.
4l, 47 (1972) (discussing the goal of Congress in passing the ECPA). Given the clear potential
for an abuse of power inherent in the ability to intercept and review private communications, and
Lenich’s position of authority within KCDA, the court cannot conclude, as a matter of law, that
Lenich’s unlawful wiretapping scheme was not carried out within the scope of her employment

Y§ Stewartson v. Gristedc’s Supermarket, lnc., 705 N.Y.S.2d 5 83, 5 84-85 (N.Y. App. Div.

 

2000) (jury could find that “apparently unprovoked attack” against customer by manager of
grocery store was within scope of employment since it was “not clearly unforeseeable by his
H).l{]

employer

The court thus denies the motion to dismiss Plaintiff’s ECPA claim against the City.

 

10 City Defendants also argue that Lenich was clearly acting outside the scope of her employment because she acted
for “purely personal” reasons, and point the court to the transcript of Lenich’s sentencing hearing, which they
attached to their motion to dismiss. (E Mern. at 14.) The court declines to consider the transcript because it “is
not integral to or otherwise incorporated in the complain ” (which was filed before the sentencing hearing was held),
and because consideration of it may raise a material issue of fact that is inappropriate on a motion to dismissa-
namely, Lenich’s motivation in intercepting Plaintifi"s communications Nicosia v. Amazon.corn lnc., 834 F.3d
220, 231 (Zd Cir. 2016); Fed. R, Civ. P. 12(d).

 

21

 

B. 1983 Claim

“[Aj municipality cannot be held liable under § 1983 on a respondeat superior theory.”
l\/lonell v. Denartment of Social Services, 436 U.S. 658, 691 (1978). lnstead, municipalities are
only liable under § 1983 for constitutional deprivations resulting from a governmental policy or

custom. ld_. at 694; pcp Lozman v. City of Riviera Beach, 138 S. Ct. 1945, 1951 (2018) (“[ljn a §

 

1983 case[,j a city or other local governmental entity cannot be subject to liability at all unless
the harm was caused in the implementation of ‘ofiicial municipal policy. ”’ (quoting l\/lonell, 436
U.S. at 691)). A plaintiff may demonstrate that such a policy or custom exists by introducing
evidence of one of the following:

(1) a formal policy officially endorsed by the municipality; (2) actions taken by

government officials responsible for establishing the municipal policies that caused

the particular deprivation in question; (3) a practice so consistent and widespread

that, although not expressly authorized, constitutes a custom or usage of which a

supervising policy-maker must have been aware; or (4) a failure by policy makers

to provide adequate training or supervision to subordinates to such an extent that it

amounts to deliberate indifference to the rights of those who come into contact with
the municipal employeesl

Skates v. lncoroorated Village of Freenort1 265 F. Supp. 3d 222, 235 (E.D.N.Y. 2017) (quoting
l ones v. Bav Shore Union, Free Sch. Dist., 170 F. Supp. 3d 420, 438 (E.D.N.Y. 2016)). A
plaintiff bringing a _l\/_Ip_rue_ll claim also must establish a causal connection between the
municipality’s official policy and the underlying constitutional violation § Cig of Canton v.
HMis, 489 U.S. 378, 385 (1989).

Plaintiff asserts a § 1983 claim against the City under two theories: (1) the City is
responsible for Lenich’s unlawful wiretapping scheme because she was an official with final
decision~making authority over wiretaps at KCDA, and (2) the City is responsible because
Lenich’s supervisors failed to properly supervise her. (Pl. Opp’n at 21-24; g FAC 1111 25-33.)

Defendants counter that Plaintiff has not plausibly alleged that (1) Lenich was a mtmicipal

22

 

policymaker, (2) that any widespread custom or usage within KCDA caused Lenich’s alleged
violations or that any policymaking official was aware that Lenich was violating Plaintiff" s
constitutional rights, or (3) that any KCDA employee, including anyone at the policymaking
level, was aware of Lenich’s scheme-let alone that they tolerated or condoned it. (l\/Iem. at 16-
20.)

Where a plaintiff seeks to hold a municipality liable for a ccdecision by [a] municipal

policymaker[j,” Pembaur v. City of Cincinnati, 475 U.S. 469, 471 (1986), the plaintiff must

 

show that the official had final policymaking power, § City of St. Louis v. Praprotnik 485 U.S.
123 (1988) (explaining that “only those municipal officials who have c'f'mal policymaking
authority’ may by their actions subject the government to § 1983 liability” (quoting Pembaur,
475 U.S. at 483)). An official has final authority if his decisions, at the time they are made,
“may fairly be said to represent official policy.” McMillian v. Monroe Countv, Alabama, 520
U.S. 781, 784 (1997) (quoting M, 436 U.S. at 694); §pp Anthonv v. Citv ofNew York, 339
F.3d 129, 139 (2d Cir. 2003). Moreover, “[m]unicipal liability attaches only where the
decisionmaker possesses final authority to establish municipal policy with respect to the action
ordered.” Pembaur, 475 U.S. at 481. That “a particular official-m~even a policymaking official~_
has discretion in the exercise of particular functions does not, without more, give rise to
municipal liability based on an exercise of that discretion.” ch at 482-83. “{Tjhe critical inquiry
is not whether an official generally has final policymaking authority,” but rather “whether the
government official is a final policymaker with respect to the particular conduct challenged in

the lawsuit.” Roe v. City of Waterburv, 542 l".3d 31, 37 (2d Cir. 2008) (citing Jeffes v. Barnes,

 

208 F.3d 49, 58 (2d Cir. 2000)); see also leffes, 208 F.3d at 57 (explaining that a government

23

 

official must be a final policymaker with respect to the particular conduct challenged in the
lawsuit).

Whether an official has final policymaking authority is a legal question, determined on
the basis of state law, but “it involves a fact-intensive inquiry.” Canner v. City of Long Beach,
No. 12-CV-2611 (DRH), 2015 WL 4926014, at *7 (E.D.N.Y. Aug. 18, 2015); s_e§ leffgs, 208
F.3d at 57~58 (holding that the burden is on the plaintiff to establish as a matter of law whether
an official is a final policymaker). Plaintiff alleges that Lenich was the Deputy Bureau Chief in
charge of Special lnvestigations at the Kings County DA (FAC il 25); that she had the authority
to report and make requests directly to the District Attorney @cL il 27); and that she had
supervisory authority over other ADAS and the KCDA wire room staff (@ fm 29-3 0). Plaintiff
also alleges that Lenich had the authority to open a KCDA investigation (_i“dg 11 3 l), and that she
set KCDA policy With respect to the operation of a wiretap, the oversight of wiretaps, the
documentation required to conduct wiretaps, and the reporting requirements of individuals
working under her command in the wire room. (l_d_. 1[ 32.) Finally, Plaintiff alleges that Lenich
had final decision-making authority over whether to seek a wiretap, how a wiretap was set up,
and the operation of a wiretap. (l_d. il 33 .) At this stage in the litigation, these allegations are
sufficient to make out a claim that Lenich was a final policymaker

The decisions that City Defendants cite in opposition, several of which discuss the issue
at the summary judgment stage, do not compel dismissal. § Schwab v. Smalls, 435 F. App’X
37, 40 (2d Cir. 2011) (summary order) (aff`rrming dismissal where plaintiff failed to allege that
individual defendants had final policymaking authority in relevant area); Bliven v. Hunt, 579
F.3d 204, 214 (2d Cir. 2009) (disrnissal appropriate where it was clear that judges only applied a

policy concerning attorney compensation and did not set the policng Anthony v. Ci§; of New

24

 

York, 339 F.3d 129, 139 (2d Cir. 2003) (on summary judgment, rejecting theory that police
sergeant was final policymaker where plaintiff failed to provide state-law authority to that

effect); Walker v. City of New York, 974 F.2d 293, 301 (2d Cir. 1992) (denying motion to

 

dismiss and holding that municipal liability could lie for certain actions of KCDA); Conte v. C§{.
ofNassau, No. 06-CV-4746 (JFB), 2010 WL 3924677, at *30 (E.D.N.Y. Sept. 30, 2010)
(denying summary judgment in false arrest and malicious prosecution case because “[a]t this

$¢¢

juncture,” the court lacked complete information regarding the extent of ADAs supervisory
capacities in general, and the extent to which these individual defendants exercised their
supervisory authority in connection with the investigation and/or prosecution of [plaintiff]”);
Peterson v. Tomaselli, 469 F. Supp. 2d 146, 169-70 (S.D.N.Y. 2007) (granting summary
judgment for municipal defendants where plaintiff failed to offer evidence showing that
individual defendant had a policymaking role). None of these cases mandate dismissal in a
situation like the one here, where, at the motion to dismiss stage, the plaintiff has sufficiently
alleged that the defendant had final policymaking authority in the relevant area.

The court thus declines to dismiss the Mr_r_el_i claim against the City. Since
the M)M claim survives on this ground, the court need not consider whether Plaintiff
sufficiently alleged her other purported basis for this claim_that the City’s failure to properly
supervise Lenich caused the alleged constitutional violationsl §§§ wiring 20l5 WL 4926014, at
*7 (denying motion to dismiss M_o&ll claim on one theory and declining to consider the

plaintiff s other purported bases for the claim).

C. State Law Claims

City Defendants also move to dismiss Plaintiff"s claims for negligent retention and/or

supervision, negligence, and tortious interference

25

 

l. Negligent Retention/Supervision

 

Plaintiff asserts a claim for negligent retention/supervision against the City, Thompson,
GonzalezJ Schaeffer, and Does 1~5. (FAC 1111 115-20.)

To state a claim for negligent retention or supervision under New York law, a plaintiff
must show: “(l) that the tort-feasor and the defendant were in an employee-employer
relationship; (2) that the employer knew or should have known of the employee’s propensity for
the conduct which caused the injury prior to the injury’s occurrence; and (3) that the tort was
committed on the employer’s premises or with the employer’s chattels.” Ehrens v. Lutheran
Lurch, 385 F.3d 232, 235 (2d Cir. 2004) (intenral quotation marks and citations omitted).

City Defendants focus on the second element, arguing that the complaint contains “no
allegations whatsoever” that Lenich had a propensity to fabricate judicial orders and illegally
wiretap her coworkers, “let alone that any [KCDA] official was on notice of any such propensity
prior to [the commencement of her schemej.” (Mem. at 21.) Under New York law, an employer
will be liable to an injured party for an employee’s tort when the employer knew or should have
known that the employee was unfit for the job. See Steinborn v. l-iimrnel, 780 N.Y.S.Zd 412,
415 (N.Y. App. Div. 2004) (disrnissing negligent hiring and supervision claim where plaintiffs
failed to “identify any information which could or should have been discovered during a
screening process or during [the tortfeasor’s] long tenure as a scout and scout leader which
would have put defendants on notice that he had a propensity for sexual abuse”). The question
for the court here is thus whether City Defendants knew about Lenich’s propensity to engage in
unlawful wiretaps or whether they “should have [] discovered” information about Lenich during
her tenure that would have put them on notice of such a propensity

As an initial matter, the court finds that Plaintiff"s allegations relating to prior EEOC

complaints against Lenich_none of which concerned unlawful interception of communications

26

 

 

(se§ FAC 1111 64-65)_are insufficient to establish that City Defendants were on notice of her
propensity to wiretap Plaintiff. wgn Doe v. Alsaud, 12 F. Supp. 3d 674, 681 (S.D.N.Y.
20l4) (“The prior misconduct . . . must be of the same kind that caused the injury; general,
unrelated or lesser allegations of prior wrongdoing are insufficient.”); Bowen v. Patrick, No. ll
CIV. 4799 (JMF) (GWG), 2012 WL 3743409, at *14 (S.D.N.Y, Aug. 29, 2012), report and

recommendation adopted, 2012 WL 4320537 (S.D.N.Y. Sept. 20, 2012) (allegation that “[a

 

doctor employee] stood idly by and watched an inmate with a severe and bleeding head injury be
maliciously beaten by a correction officer . . . does not show that [the doctor] was predisposed to
breaching any duty to provide medical care”) (internal quotation marks omitted); l\/lilosevic v.
O’Donnell, 934 N.Y.S.2d 375, 376 (N.Y. App. Div. 2011) (allegations cfa “culture” of alcohol
use at company events insufficient to show that employer “was aware of the CFO’s violent
propensities when intoxicated or of the possibility of an assault”); Naegele v. Archdiocese of
N_.Y_., 833 N.Y.S.2d 79, 80 (N.Y. App. Div. 2007) (“conclusory allegations” that “priests accept
money and things of value from their parishioners” were insufficient “to show that the
Archdiocese knew or should have known of [the priest’ s1 propensity to commit the [fraud]
alleged”). As a result, they do not support her claim for negligent supervision or retention
Plaintiff’ s other allegations, however, fare slightly better. Plaintiff alleges that Lenich’s
unlawful wiretapping scheme unfolded over eighteen months (FAC 1111 41, 5l, 54) and involved
the submission of at least seven forged judicial orders and multiple forged search warrants (id. 1111
46, 51). Piaintiff also alleges that (1) Lenich told other KCDA employees that she was
“conducting a confidential law enforcement investigation” into Plaintiff (@ 1111 59, 63);
(2) Thompson, Gonzaiez, and Schaeffer “were responsible for knowing what investigation

Lenich was conducting at all times” (id. 11 61); and (3) these same Defendants knew that Lenich

27

 

was not actually conducting a confidential investigation into Plaintiff, a fellow ADA, on behalf
of KCDA fig 11 62). The court thus finds that Plaintiff has plausibly alleged that Lenich’s
supervisorsMThompson, Gonzalez, Schaeffer, and Does l-5_would have discovered at least
some of Plaintiff’ s unlawful acts--and therefore learned that she was unfit for her position_but
for their negligent supervisionll lf a claim for negligent supervision means anything, it must
mean that a claim lies where, as here, a plaintiff has sufficiently alleged that defendants would
have discovered a tortfeasor’s ongoing tortious conduct but for their negligence in carrying out
their supervisory duties. § Steinborn, 780 N.Y.S.Zd at 415 (explaining in the context of a
negligent hiring claim that plaintiff must show, at a minimum, that “defendants should have
known of [tortfeasor’s] propensity [to commit the alleged acts] had they conducted an adequate
hiring procedure”); l_~la_ege§, 833 N.Y.S.2d at 80 (reversing denial of motion to dismiss whether
plaintiff failed to allege that defendant “knew or should have known” of tortfeasor’s propensity
to commit alleged acts). City Defendants’ motion to dismiss Plaintiff s negligent retention and

supervision claim is therefore denied

2. Negligence

Plaintiff also asserts a claim of negligence against the City, Thcmpson, G~onzalez,
Schaeffer, Does 1-5, and Donohue. (FAC 1111 121-27.) She claims that Thompson, Gonzalez,
Schaeffer, and Does 1-5 had a duty to ensure that proper protections, policies, and protocols were
in place to prevent the unlawful interception of Plaintiff s private communications by Lenich or
any other KCDA employee, but that they breached this duty by failing to implement such

protections, policies, or protocols, thereby allowing Lenich to unlawfully wiretap Plaintiff’s

 

n The court is not concerned that Plaintiff alleges these facts “on information and belief” since the exact contours of
Thompson, Gonzalez, and Schaeffer’s supervisory responsibilities with respect to Lenich are facts “peculiarly within
the possession and control of the defendant.” Arista Records LLC 604 F.3d at 120.

 

28

 

phone. (L 1111 122-23.) Plaintiff also asserts that Donohue had a duty to review the forged
judicial orders submitted to him by Lenich to ensure that they were not forgeries. (Li 11 124.)
She alleges that he breached this duty when he “failed to use reasonable care to notice that the
orders Lenich presented to him had forged signatures and lacked the required judicial sea .” (ld_.
11 125 .) Finally, Lenich claims that the City is responsible for the misconduct of these individual
defendants under the doctrine cf respondeat superior.
Under New York law, a plaintiff must establish three elements to prevail on

a negligence claim: (1) that the defendant owed plaintiff a duty of care; (2) that the defendant
breached that duty; and (3) that as a result of the breach, plaintiff suffered

damages &e Pasternack v. Lab. Corp. of Am., 892 F. Supp. 2d 540, 552 (S.D.N.Y. 20l2)

(citing Farash v. Cont’l Airlines inc., 574 F. Supp. 2d 356, 367 (S.D.N.Y. 2008)).

 

a. Thompson, Gonzalez, and Schaejj%r

City Defendants seek to dismiss the negligence claim against Thompson, Gonzalez,
Schaeffer, and Does 1-5 exclusively on the ground that there was no breach. (l\/lem. at 24.) City
Defendants point out that the complaint alleged that there were certain policies in place for
approving and executing wiretaps (L), and contend that “there was no reason for any KCDA[1
official to believe that the safeguards in place . . . were in any way deficient” (L). The court
agrees with Plaintiff, however, that City Defendants’ argument is “purely factual in nature” (Pl.
Opp’n at 26) and thus inappropriate for resolution on a motion to dismiss.

b. Donohue

City Defendants also move to dismiss Plaintiff’s negligence claim against Donohue on
the grounds that Donohue did not owe Plaintiff a duty, and that, in any case, the complaint fails

to allege a breach (l\/lem. at 25 .)

29

 

“The existence of a duty is an essential element of a negligence claim because, ‘[i]n the
absence cfa duty, as a matter of law, no liability can ensue.”’ M, 574 F.Supp.2d at 367
(quoting McCarthy v. Olin Corp., 119 F.3d 148, 156 (2d Cir. 1997)). “A plaintiff must show
more than a duty owed to a potentially limitless class cf people, but rather a specific duty owed
to the plaintif .” Gen. Star lndem. Co. v. Platinum lndem. Ltd., No. 00-CV-4960 (LMl\/l), 2002
WL 31159106, at *3 (S.D.N.Y. Sept. 27, 2002) (citing Harnilton v. Beretta U.S.A. Corp., 750
N.E.2d 1055, 1060 (N.Y. 2001) (“The injured party must show that a defendant owed not merely
a general duty to society but a specific duty to him or her.”)).

The question for the court is thus whether Donohue owed Plaintiff a duty to exercise
reasonable care in reviewing a wiretap order that purported to authorize the interception of
Plaintiff’s communications 'l`he parties’ briefing on this point is limited. City Defendants state
that they are unaware of any caselaw “supporting the existence of any such duty owed by an
employee of a prosecutor’s office to a would-be victim of a supervisory ADA’s fraudulent
conduct.” (l\/lern. at 25.) Plaintiff counters that Donohue owed Plaintiff a duty because she was
a “foreseeable plaintiff ’-»-that is, she “was within the Zone of danger created by defendant’s
actions.” (_lmd_. (quoting Gonzalez v. Citv ofNew York, 17 N.Y.S.3d 12, 14 (N.Y. App. Div.
2015).)

“The court determines the duty of care owed by one member of society to another as a

matter of law.” Korean Air Lines Co. v. McLean, 118 F. Supp. 3d 471, 485 (E.D.N.Y. 2015);

 

Palka v. Servicemaster l\/lgmt. Servs. Corp., 634 N.E.2d 189, 192 (N.Y. l994) (the existence and
extent of a defendant’s duty to a given plaintiff “is usually a legal, policy-laden declaration
reserved for ludges to make prior to submitting anything to fact-finding or jury consideration”).

The standard is a practical one:

30

 

[W]henever one person is by circumstances placed in such a position with regard
to another that everyone of ordinary sense . . . would at once recognize that if he
did not use ordinary care and skill in his own conduct with regard to the
circumstances{,] he would cause danger of injury to the person or property of the
other, a duty arises to use ordinary care and skill to avoid such danger

Havas v. Victorv Paper Stock Co., 402 N.E.2d 1136, 1138 (N.Y. 1980) (citation omitted). New

 

York courts “have been cautious . . . in extending liability to defendants for their failure to
control the conduct of others” by limiting such liability to situations in which “the defendant’s
relationship with either the tortfeasor or the plaintiff places the defendant in the best position to
protect against the risk of harm.” Harnilton, 750 N.E.2d at 1061. This cautious approach is
necessary to guard against “the specter of limitless liability” and to constrain the class of possible
plaintiffs iii The court’s “analysis is fundamentally about apportioning risks and allocating the
burden of loss, and it is the responsibility of courts . . . to limit the legal consequences of wrongs
to a controllable degree and to protect against crushing exposure to liability.” ln re Sept. 11
_lBg;, 802 F.3d 314, 345 (2d Cir. 2015) (internal quotation marks and citations omitted).
“[D]uty is not something derived or discenred from an algebraic formula Rather, it coalesces
from vectored forces including logic, science, weighty competing socioeconomic policies and
sometimes contractual assumptions of responsibility.” Palka v. Servicemaster Mnmt. Servs.
@r_‘g, 634 N.E.Zd 189, 192 (1994) (listing the “balancing factors” used by courts to analyze the
existence of a duty of care, which include “the reasonable expectations of parties and society
generally, the proliferation of claims, the likelihood of unlimited or insurer-like liability,
disproportionate risk and reparation allocation, and public policies affecting the expansion or
limitation of new channels of liability”).

Here, Plaintiff alleges that Donohue “vvas responsible for reviewing all judicial orders
authorizing the [KCDA] to conduct wiretaps to ensure they contained proper signatures and

seals, as well as physically setting up the wiretaps in a designated, controlled location.” (FAC 11

31

 

ll; § idd. fill 34~37.) In other words, “draw[ing] all reasonable inferences in [Plaintiff’s] favor,”
L-7 Designs, lnc., 647 F.3d at 429 (citation and internal quotation marks omitted), Donohue was
allegedly employed by KCDA as a sort of gatekeeper to ensure the legitimacy of wiretap orders.
He was thus well-situated to prevent unauthorized wiretapping by ADAs of an individual such as
Plaintiff. B Stanford V. Kuwait Airways Corp., 89 F.Bd 117, 123-25 (2d Cir. 1996) (airline
owed a duty of care to passengers of hijacked plane because airline was well situated to
implement additional screening measures and knew that passengers would not need to pass
through a second round of screening before boarding the next flight, which was hij acked); lnre
Sept. 11 Litig., 802 F.3d at 346 (airline did not owe a duty to owners of buildings destroyed in
terror attack where airline was not “the first line of defense” for the hijacked flight). And it is
reasonable to infer that Donohue understood that the consequences of his negligence could be the
unauthorized wiretapping of an innocent party.

Additionally, there are strong policy~based considerations that counsel in favor of finding
that Donohue owed a duty to Plaintiff under these circumstances, to the extent that the
complaint’s characterizations of his responsibilities are correct The unlawful interception of
private communications works a “grievous[] infringe[rnent]” on fundamental privacy rights.
S.E.C. v. Ra]`aratnam, 622 F.3d 159, 185 (2d Cir. 2010); s_e_e ward 408 U.S. at 48 (noting that
“protection of privacy was an overriding congressional concem” in enacting the ECPA). The
potential for such severe injuries weighs in favor of imposing a duty here. "Smee Landon v. Kroll
Lab. Specialists, lnc., 999 N.E.2d 1121, 1124 (2013) (affirming the denial of a motion to dismiss
a claim and finding a duty of care where a drug testing purportedly failed to use reasonable care
in “the testing of plaintiffs biological sample,” which could have “profound, potentially life-

altering, consequences”).

32

 

Finally, finding a duty on the part of Donohue would not create a risk of “limitless
liability to an indeterminate class of persons,” Hamilton, 750 N.E.2d at 1060, since the potential
plaintiffs are only those individuals whose communications would be unlawfully intercepted
pursuant to a forged wiretap order which Donohue allegedly had a responsibility to review. w
Eiseman v. State, 511 N.E.2d 1128, 1135 (N.Y. 1987) (in completing an inmate’s medical
records, physician “owed a duty of care to his patient and to persons he knew or reasonably
should have known were relying on him for this service to his patient,” but not to “community at

large”); Lindor v. Palisades Collection, LLC, 30 Misc. 3d 754, 261-62 (N.Y. Sup. Ct. 2010)

 

(fmding that creditor and debt collector owed duty to innocent consumer to take reasonable steps
in performing their work and in ensuring that they did not link an innocent consumer to debt
owed by a different person, and noting that potential plaintiffs are a limited group-namely, only
those individuals whose identifying information the defendants had erroneously connected to
another party’ s judgment).

lt is possible, of course, that discovery will reveal that Donohue’s job and
responsibilities, particularly as to how he fits into the process for approving and reviewing
wiretap orders at KCDA, do not accord with Plaintiff s characterizations However, at this stage,
the court finds that the complaint plausibly alleges that Donohue owed a duty to Plaintiff to
exercise reasonable care in reviewing wiretap orders to ensure that they bore the proper indicia
of authorizationl

Moreover, contrary to City Defendants’ argument, Plaintiff has plausibly alleged a breach
by Donohue of that duty. (W l\/Iem. at 25.) ln particular, Plaintiff alleges that Donohue
reviewed and accepted her forged orders, despite the fact that they lacked a raised judicial seal.

(FAC 1[1[ 43-44.) Plaintiff also attaches to her complaint the lndictment, which alleges that

33

 

Lenich accomplished her forgeries by cutting out the signatures of judges and taping them to the
wiretap orders. (indictrnent il 7.) lt is thus plausible to infer that, in the exercise of reasonable
care, Donohue should have realized that Lenich was forging wiretap orders. Defendant counters
that the absence of a raised judicial seal would not have put Donohue on notice of the forgery
because there is no requirement in New York that wiretap orders bear a raised seal. (Mem. at 25
(citing N.Y,C.P.L. § 700.30).) Regardless of the legal requirements for eavesdropping orders in
New York (B N.Y.C.P.L. § 700.30), Plaintiff alleged that Donohue was responsible for
ensuring the presence of a raised judicial seal. (FAC il 37.) Whether the absence of such a seal
should have put him on notice of Lenich’s violations is a question of fact.

The court thus denies the motion to dismiss Plaintiff’s claim for negligence against City

Defendants 12

3. lmmunity

Defendants contend that City Defendants are entitled to immunity under New York State
law in connection with Plaintiff s negligent retention and supervision and negligence claims
because all of the alleged actions by City Defendants involved “the exercise of discretion or
judgment in the performance of their official functions.” (Mem. at 26.)

Under New York law, “[wjhether an action of a governmental employee or official is
cloaked with any governmental immunity requires an analysis of the ninctions and duties of the
actor’s particular position and whether they inherently entail the exercise of some discretion and
judgment.” Kirchner v. Ctv. of Niagara, 969 N.Y.S.Zd 277, 283 (N.Y. App. Div. 2013). If a

functional analysis shows that the employee’s position is sufficiently discretionary, then the

 

12 City Defendants do not address the City’s liability for Plaintist negligence claims under the doctrine of
respondeat superior, stating instead that because no viable claims of negligence exist, the City cannot be held
vicariously liable Since the court has, however, denied City Defendants’ motion to dismiss the negligence claims
against the individual City Defendants, it will also deny it with respect to the City.

34

 

municipal defendant must also show “that the discretion possessed by its employees was in fact
exercised in relation to the conduct on which liability is predicated.” mV_a;ld_ezJ 960 N.E.2d 356. lf
the official action in question did indeed “involv[e] the exercise of discretion or expert judgment
in policy matters,” then governmental immunity will attach, c‘even if its exercise of such
discretion was ‘negligent’ or constituted a ‘rnisjudgment’ or a ‘mistake,’ so long as the
governmental entity actually exercised such discretion by considering all relevant information in
making its judgment and by complying with its own established regulations and procedures.”
H.H. v. City ofNew York, No. ll-CV-4905 (NG), 2017 WL 33 96434, at *11 (E.D.N.Y. Aug. 7,

20l7) (quoting Pub. Adm’r, Bronx Ctv. v. Citv of New York, 706 N.Y.S.2d 40, 41 (N.Y. App.

 

Div. 2000); Mon v. City of New York, 579 N.E.2d 689, 692-93 CN.Y. 1991)). On the other

hand, where “‘there is no evidence that . . . the City in fact made any such decision or exercised

555

any such discretion . . . and no indication that it made a judgment of any sort, the governmental

entity does not enjoy immunity Haddock v. Citv ofNew York, 75 N.Y.Zd 478, 485 (1990).

 

The decision in Haddock is instructive There, the plaintiff sued the City for negligent
retention of an employee with a criminal record after he raped her. 75 N.Y.2d at 485. The Court
of Appeals held that the City was not entitled to governmental immunity because there was no
evidence that Parks Departrnent officials tried to comply with the Department’s procedures for
employees with criminal records or that the City exercised judgment by making a decision to
retain the employee in spite of his criminal record. Ld.

Here, taking the well-pleaded allegations in the complaint at face value and drawing all
reasonable inferences in favor of Plaintiff, none of the City Defendants appear to have exercised
discretion in permitting Lenich to conduct her wiretapping scheme. Nor does the complaint

show that any of the City Defendants, with knowledge of Lenich’s wiretapping scheme, decided

35

 

to retain Lenich while choosing not to properly supervise her. The court thus finds that City
Defendants are not at this stage entitled to a finding of immunity.

4. v Tortious interference

Plaintiff also asserts a claim against Lenich for tortious interference with employment,
and seeks to hold the City liable under the doctrine of respondeat superior. (FAC iljl l28-33.)

City Defendants construe Plaintiff’s claim as one for tortious interference with contract
(E l\/iem. at 27-28 .) Accordingly, they argue that Plaintiff s claim against the City necessarily
fails because Plaintiff cannot simultaneously make out a claim for tortious interference with
contract_which requires a showing that Lenich acted Lside the scope of her authority-and
satisfy the requirements for vicarious liability_which requires an opposite showing M,
Albert v. Loksen, 239 F.3d 256, 275 (2d Cir. 2001) (“[A] plaintiff may maintain an action for
tortious interference against a co-employee [only] by showing that the co~employee acted outside
the scope of his or her authority.” (citation and internal quotation marks omitted)).

Plaintiff"s opposition, however, indicates that the court should construe her claim as one
for tortious interference with business relations (§§e Pl. Opp’n at 28.) Because Plaintiff is the
“master of the complaint,” her “allegations, submissions, and underlying theories of liability and

damages should be taken at face value.” Poventud v. Citv ofNew York, 750 F.3d l2l, 154 (2d

 

Cir. 2014). The court will thus analyze her claim as one for tortious interference with business

relations13

 

13 While tortious interference with employment claims are generally framed as claims for tortious interference with
contract, Plaintist approach is not without precedent in the at-will employment context §§e Chanicka v. JetBlue
Airways Com., 243 F. Supp. 3d 356, 360 (E.D.N.Y. 2017) (at-will employee was “in a ‘non-binding relationship’
with [her employer,] [so} her claim must be one for tortious interference with business relations rather than for
interference with a contract, as there was no binding contract to be broken”) (citing Lawrence v. Union of Orthodox
.Tewish Congregaticns ofAm., 820 N.Y.S.Qd 60, 60 (N.Y. App. Div. 2006)).

36

 

To state a claim for tortious interference with business relations, “four conditions must be
metz (l) the plaintiff had business relations with a third party; (2) the defendant interfered with
those business relations; (3) the defendant acted for a wrongful purpose or used dishonest, unfair,

or improper means; and (4) the defendant’s acts injured the relationship.” Catskill Dev. L.L.C.

 

v. Park Place Bntm’t Corn., 547 F.3d 115, 132 (2d Cir. 2008). The New York Court of Appeals

 

has explained that “where a suit is based on interference with a nonbinding relationship, the
plaintiff must show that defendant’s conduct was not ‘lawful’ but ‘more culpable,”’ with the
“general rule” being that “the defendant’s conduct must amount to a crime or an independent
tort.” Carvel Com. v. Noonan, 818 N,E.2d 1100, 1103 (N.Y. 2004).

Plaintiff contends that she has satisfied each of these elements (Pl. Opp’n at 28.) She
further argues that she is not required to show that Lenich acted outside the scope of her
employmentl (ld_.) City Defendants neglect to address any of Plaintiff’s arguments in their
Reply, nor do they cite any decisions in the Second Circuitmor elsewhere#suggesting that a
claim for tortious interference with business relations (as opposed to contract) requires a showing
that the individual defendant was acting outside the scope of her employment

The court finds that Plaintiff has adequately stated a claim against Lenich for tortious
interference with business relations. And as discussed, Yp§t, the court cannot conclude with
certainty at this stage whether or not Plaintiff acted outside the scope of her employment in
pursuing her unlawful wiretap scheme Accordingly, the court denies City Defendants’ motion
to dismiss the tortious interference claim with respect to the City.

IV. CONCLUSION

For the foregoing reasons, the court GRANTS in part and DENIES in part City

Defendants’ motion to dismiss (Dkt. 62).

37

 

City Defendants’ motion to dismiss Plaintiffs ECPA claim against Thompson, Gonzalez,
Schaeffer, Donohue, and Does 1-10 is granted The ECPA claim is therefore dismissed as to
those Defendants.

The following claims survive City Defendants’ motion to dismiss:

~ Plaintiff’ s ECPA claim against the City;

o Plaintiff’s § l983 claim against the City;

¢ Plaintiff’ s negligent retention and supervision claim against the City, Thompson,
Gonzalez, Schaeffer, and Does l-5;

¢ Plaintiff s negligence claim against the City, Thompson, Gonzalez, Shaeffer,
Does 1~5, and Donohue; and

¢ Plaintiff’s claim for tortious interference with employment against the City.14

 

so oRDERED.
/\
is Nichol as G. Garaufis /i
name sroonya, uaw YOi-i< NrcnoLAs G. GARAUFIS l
l\/larch _l_, 2019 United States District Judge

 

14 Plaintiff s claims as to Lenich also remain outstanding Lenich has indicated that she intends to file a motion for
judgment on the pleadings with respect to certain claims (See Jan. 30, 2019 Min. Entry.)

38

 

